Exhibit 10.55
Form of Named Executive Officer Temporary Salary Reduction Letter


May 6, 2020


[NAME]
[TITLE]
Laureate Education, Inc.
650 S. Exeter Street
Baltimore, MD 21202




Dear [NAME]:
This letter agreement documents the mutual agreement between you and Laureate
Education, Inc. (the “Company”) regarding your voluntary salary reduction.
Effective as of May 16, 2020, your annual salary rate will be reduced from
$[•]∙(your “Current Salary”) to $[•] (your “Temporary Reduction in Salary”);
provided, however, that your Current Salary would be used, if applicable, for
the purposes of (1) calculating any severance payable under the terms of the
Laureate Education, Inc. Severance Policy for Executives (the “Severance
Policy”), as amended by that certain retention letter agreement dated [•] (the
“Retention Letter”) and (2)  calculating your award under the Company’s 2020
Annual Incentive Plan, if any (for the avoidance of doubt, this means that your
annual incentive target and maximum bonuses will continue to be understood to
refer to those respective specified percentages of your Current Salary). Your
annual salary rate will automatically revert to your Current Salary on August
14, 2020, without the need for you or the Company to take any further action to
reflect this change.
Further, if an agreement should be executed by the Company in connection with a
transaction, or a series of transactions, the consummation of which would result
in a Change in Control (as defined in the Severance Policy), your annual salary
rate will immediately and automatically revert to your Current Salary.
You further agree that the Temporary Reduction in Salary described herein will
not constitute [Retention Bonus Good Reason or] Modified Good Reason (as defined
in the Retention Letter).
Finally, for the avoidance of doubt, the Temporary Reduction in Salary (1) will
not modify other rights under any agreements that are determined by reference to
your annual salary rate; such provisions will continue to be applied based on
the annual salary rate in effect prior to the waiver, and (2) is not intended to
reduce any employee benefit provided to you that is determined by reference to
your annual salary rate, except as may be required by law.
As confirmation of acceptance of your Temporary Reduction in Salary and other
conditions in this letter agreement, please sign this letter agreement in the
space provided below and return an executed copy to me.




Sincerely,
Laureate Education, Inc.




By:       
Name: 
Title:   
              











--------------------------------------------------------------------------------

Exhibit 10.55
ACCEPTED AND AGREED:






Signature:         
[NAME]




Date: May 6, 2020

